15 So. 3d 767 (2009)
LOCKHART BUILDERS, INC., Appellant,
v.
DEPARTMENT OF FINANCIAL SERVICES, DIVISION OF WORKERS' COMPENSATION, Appellee.
No. 1D08-3468.
District Court of Appeal of Florida, First District.
July 16, 2009.
Rehearing Denied August 21, 2009.
Bill McCabe, Longwood, and Keith A. Mann, Sarasota, for Appellant.
Colin M. Roopnarine, Department of Financial Services, Division of Workers' Compensation, Tallahassee, for Appellee.
BARFIELD, J.
The final order of the Department of Financial Services (DFS), which rejected the recommended order of the Administrative Law Judge and approved the penalty assessed by its Division of Workers' Compensation for appellant's noncompliance with the statutory requirement that it secure workers' compensation coverage for three employees of one of its subcontractors, is AFFIRMED. See Twin City Roofing Const. Specialists, Inc. v. Fla. Dep't of Fin. Servs., 969 So. 2d 563 (Fla. 1st DCA 2007). However, the case is REMANDED to DFS for correction of the final order to reflect that appellant is released from the stop-work order, conditioned upon its timely payment of the penalty in the agreed upon installments.
PADOVANO and WEBSTER, JJ., concur.